IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         January 29, 2008

                                     No. 06-31091                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


DARRYL CURRY

                                                  Plaintiff-Appellant
v.

RODNEY JACK STRAIN, JR, Sheriff, St. Tammany Parish; WARDEN
DUCK, St. Tammany Parish Jail; CAPTAIN LETENO, St. Tammany Parish
Jail, ZACHARY CARBO, Deputy; MICHAEL FERRELL, Deputy

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                             USDC No. 2:00-CV-2462


Before JONES, Chief Judge, and HIGGINBOTHAM and CLEMENT, Circuit
Judges.

PER CURIAM:*
       Darryl Curry filed suit against St. Tammany Parish and several of its
employees, alleging numerous civil rights violations stemming from his arrest
on August 22, 1999. The defendants filed multiple motions for summary
judgment, and only Curry’s excessive force claims under 42 U.S.C. § 1983 and


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-31091

his state law assault and battery claims survived for trial. After a trial before a
magistrate judge and jury, the jury returned a verdict in favor of the defendants.
The district court entered final judgment, and Curry filed this appeal.
       Curry argues that the court erred in denying his motion to compel
additional discovery. Alternatively, Curry argues that the court should have
granted him a continuance because he needed additional time for discovery and
because he was unable to assist his attorney in preparing for trial. We review
discovery rulings, including the denial of a motion to compel, for abuse of
discretion. See Moore v. Willis Indep. Sch. Dist., 233 F.3d 871, 876 (5th
Cir.2000). We “will affirm such decisions unless they are arbitrary or clearly
unreasonable.” Id. We likewise review the grant or denial of a continuance for
abuse of discretion. Krim v. BancTexas Group, Inc., 989 F.2d 1435, 1441 (5th
Cir.1993).
       We find no abuse of discretion in this case. First, Curry’s motion to compel
was untimely. The magistrate judge entered a scheduling order pursuant to FED.
R. CIV. P. 16 providing that all discovery “shall be completed” by August 11,
2006. In addition, the court’s scheduling order required the parties to file all
pretrial motions no later than August 15, 2006. Curry did not file his motion to
compel until September 1, 2006, well after the deadline for completing discovery
and filing pretrial motions had passed. In addition, many of the issues on which
Curry requested additional discovery related to claims that were previously
dismissed on summary judgment. Given Curry’s unexplained delay in seeking
the court’s assistance in compelling discovery and the irrelevance of many of his
discovery requests, the court’s decision to deny Curry’s request for additional
discovery was not “arbitrary or clearly unreasonable.” See Moore, 233 F.3d at
876.
       Curry also argues that he was entitled to a continuance because he was
mentally incompetent and unable to assist his counsel in preparing for trial. The

                                         2
                                  No. 06-31091

court evaluated the evidence that Curry submitted in support of his motion to
continue, including his medical records, and found that Curry had not
established that he was unable to assist his attorney in preparing for trial. After
carefully reviewing the same evidence, we cannot say that this conclusion was
an abuse of discretion.
        Finally, Curry’s brief alludes to an argument that the court should have
declared a mistrial after he exhibited bizarre behavior in front of the jury.
Because Curry has not adequately briefed this issue, we will not consider it. See
United States v. Thames, 214 F.3d 608, 611 n. 3 (5th Cir. 2000) (a party waives
an issue if he fails to adequately brief it); see also FED. R. APP. P. 28(a)(9)(A)
(Appellant's brief must contain his “contentions and the reasons for them, with
citations to the authorities and parts of the record on which the appellant
relies. . . .”).
        The judgment is AFFIRMED.




                                        3